Citation Nr: 0636023	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDING OF FACT

The veteran manifests Level I hearing loss in the right ear 
and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial compensable disability 
rating for his service-connected bilateral hearing loss 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in September 2001, prior to the 
initial adjudication of the claim, and in June 2003, the RO 
sent the veteran letters informing him of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

In addition, the veteran was informed of the specific 
criteria for evaluating hearing loss disability and the 
specific evidence utilized to establish a disability rating 
for hearing impairment in the Statement of the Case.  
Although the RO did not specifically inform the veteran that 
he should submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
that he should submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his bilateral hearing loss 
disability, the Board finds that as an increased rating is 
being denied, there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the higher 
Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2006).

Analysis

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss.  He has alleged a number of 
bases for a compensable rating but for the most part the 
alleged bases simply are not relevant to rating his hearing 
loss disability.  Although the Board is sympathetic to the 
veteran's complaints, as explained above, disability ratings 
for hearing loss are derived from a mechanical application of 
the rating schedule to the numeric designations resulting 
from audiometric testing.

The veteran was afforded an audiological examination at the 
Grove Hill Medical Center in Southington, Connecticut in 
August 1991.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	30	50	60	42.5
Left (db):	30	35	55	60	45

Speech audiometry results showed speech recognition ability 
of 100 percent in the right ear and 100 percent in the left 
ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded a second audiological examination at 
the Grove Hill Medical Center in September 1996.  The 
following audiometric findings were reported at that time:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	30	60	65	46.25
Left (db):	30	40	60	60	47.5

Speech audiometry results showed speech recognition ability 
of 96 percent in the right ear and 100 percent in the left 
ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded his final audiological examination 
at the Grove Hill Medical Center in March 2001.  The 
following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	35	60	70	48.75
Left (db):	40	41	65	60	51.5

Speech audiometry results showed speech recognition ability 
of 92 percent in the right ear and 96 percent in the left 
ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded a VA audiological examination in 
August 2002.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	40	45	70	65	55
Left (db):	45	50	65	65	56.25

Speech audiometry results showed speech recognition ability 
of 96 percent in the right ear and 96 percent in the left 
ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded his final VA audiological 
examination in August 2003.  The following audiometric 
findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	35	40	60	65	50
Left (db):	55	45	65	65	58

Speech audiometry results showed speech recognition ability 
of 100 percent in the right ear and 100 percent in the left 
ear.  The diagnosis was mild to severe sensorineural hearing 
loss from 500 Hz through 8000 Hz in the right ear and mild to 
severe sensorineural hearing loss from 250 Hz through 8000 Hz 
in the left ear.

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The Board notes that there are statements in the record from 
the veteran's private physician, Dr. A. Stock, wherein he 
diagnoses the veteran with moderate and moderate to severe 
bilateral sensorineural hearing loss compatible with injury 
from noise exposure.  Although these statements were relevant 
to the issue of service connection, they do not provide the 
specific information required for rating purposes.  

The Board also notes that in a January 2006 statement, the 
veteran argues that during his December 2005 video conference 
hearing, he was not allowed to present all the evidence he 
had in support of his claim and consequently, he did not get 
his "FAIR day in court."  The veteran attached the document 
he had prepared to present at his video conference hearing to 
the January 2006 statement.  The prepared presentation is 
dated in December 2005.

After a review of the December 2005 video conference hearing 
transcript and the veteran's December 2005 prepared 
presentation, the Board concludes that the information the 
veteran has relayed and the evidence he has submitted are not 
relevant to the issue on appeal, entitlement to a compensable 
rating for the veteran's service-connected bilateral hearing 
loss disability.  The veteran consistently continues to set 
forth arguments regarding errors made by the RO during the 
adjudication of his service connection claim even though this 
issue was decided in November 2003.  Furthermore, the veteran 
contends that these alleged errors justify his request for an 
increased rating for his hearing loss disability.  As 
previously stated, disability ratings for hearing loss are 
derived from a mechanical application of the rating schedule 
to the numeric designations resulting from audiometric 
testing.  The test results do not show that the veteran is 
entitled to a compensable disability rating and the veteran 
has not submitted any additional evidence justifying such an 
increase.

Accordingly, the Board concludes that the disability is 
properly evaluated as noncompensably disabling. 


ORDER

A compensable disability rating for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


